ICJ_008_PeaceTreaties_UNGA_NA_1950-07-18_ADV_01_NA_01_FR.txt. 231

OPINION DISSIDENTE DE M. READ
[Traduction.|

Je ne saurais me rallier à la réponse donnée par la Cour à la
Question III, ni aux motifs sur lesquels elle est fondée ; je me sens
donc obligé, à mon grand regret, d'exposer les raisons de mon désac-
cord. Étant d'avis qu’une réponse affirmative doit être donnée
à la Question ITI, il est également nécessaire que j’expose les raisons
qui m'ont amené à conclure qu’une réponse affirmative devrait
être donnée à la Question IV.

Des circonstances se sont maintenant présentées dans lesquelles
il est nécessaire de s'occuper des Questions III et [V. La Cour
n'est pas appelée à se prononcer sur le fond des différends qui
se sont produits, mais, dans l’examen de la portée juridique des
articles relatifs aux différends, je ne puis laisser de côté les articles
des traités à propos desquels se sont élevés les différends, ni les
attitudes qui ont été conservées par les parties aux différends.

L'importance du respect des droits de l'homme et des libertés
fondamentales est soulignée par le fait qu’ils ont été inscrits parmi
les buts des Nations Unies énoncés à l’article premier de la Charte,
ainsi que par la position centrale qu’occupent les articles des
traités de paix relatifs aux droits de l’homme.

Il me paraît inconcevable que les Puissances ailiées et associées
aient pu consentir à la création d’un mécanisme, destiné au
règlement des différends naissant de questions si importantes, et
que la seule volonté de l’un quelconque des trois Gouvernements
intéressés, la Bulgarie, la Hongrie et la Roumanie, aurait pu
rendre sans effet. Je suis donc, dès le début, porté à penser que
les articles relatifs aux différends doivent recevoir une inter-
prétation qui leur assure une efficacité réelle plutôt qu’une inter-
prétation qui les prive de toute efficacité.

Les Questions posées à la Cour sont nées d’un réseau compliqué
de différends, qui se sont produits entre certaines des Puissances
alliées et associées et la Bulgarie, la Hongrie et la Roumanie. Il
n'est pas nécessaire d'examiner ces différends en détail. Il suffit
de noter certains éléments qui leur sont communs.

Tous comportent des accusations expresses d’infractions aux
engagements pris, en vertu des articles des traités de paix relatifs
aux droits de l’homme, de respecter les droits de l’homme et
les libertés fondamentales. Tous comportent le refus d'admettre
les accusations et la justification de l'attitude dont on se plaint.

D'un bout à l’autre du litige, les Puissances qui ont formulé
les accusations ont conservé une attitude logique. Elles ont pris
la défense et réclamé le respect des libertés fondamentales ; et

14
232 OPINION DISSIDENTE DE M. READ

elles ont tenté sans relâche de faire soumettre les accusations à
un tribunal judiciaire qui se prononce à leur sujet, à savoir les
commissions envisagées dans les traités de paix et prévues dans
les articles de ces derniers qui ont trait aux différends.

Les Gouvernements accusés ont, eux aussi, conservé une attitude
conséquente. Ils ont nié les accusations ; ils ont nié l’existence des
différends ; ils ont refusé d'admettre la compétence de la Cour;
ils se sont abstenus de désigner leurs représentants nationaux
aux commissions prévues par les traités ; ils ont tenté sans relâche
-d’empécher que les accusations soient soumises à des tribunaux
judiciaires et fassent l’objet d’une décision de la part de ces
derniers ; mais ils n’ont à aucun moment mis en doute la compé-
tence des commissions prévues par les traités — auxquelles ils
n'ont pas nommé leurs représentants — pour examiner les accusa-
tions et rendre des décisions obligatoires dans le règlement des
différends.

C’est à la lumière de ces attitudes qu'il faut examiner les points
juridiques qui ont été soumis à la Cour. Au centre est la question
de savoir si les dispositions des traités de paix doivent être inter-
prétées comme autorisant la Bulgarie, la Hongrie et la Roumanie
à rendre vaine l'application des articles relatifs aux différends et
à empêcher que les accusations fassent l’objet d'un examen judi-
ciaire et qu’une décision soit rendue sur les différends, en recourant
au simple procédé qui consiste à manquer aux obligations
découlant pour elles des traités, relativement à la désignation de
leurs représentants nationaux aux commissions prévues par les

traités.

*
* *

Il est opportun d’examiner, avant de répondre aux Questions,
le probléme particulier de la compétence d’une commission prévue
par le traité et composée d’un représentant du gouvernement
dont émanent les accusations et d’un tiers membre désigné par
le Secrétaire général, problème qui dépend non pas de règles
générales de droit, mais du sens qui doit être danné à l’article relatif
aux différends.

L'article relatif aux différends est une clause compromissoire.
Elle ne se trouve pas dans un compromis prévoyant la soumission
à l’arbitrage d’un cas particulier, mais dans un traité général, le
traité de paix. Elle est destinée à assurer le règlement judiciaire de
tous différends susceptibles de s’élever en vertu des traités de paix
(à l'exception, naturellement, de certains types de litiges pour
lesquels une procédure est prévue). Par conséquent, il n’est pas
loisible à la Cour de donner une interprétation étroite ou restrictive
des articles relatifs aux différends.

Les dispositions de l’article 92 de la Charte révèlent l'intention
des Nations Unies d’assurer la continuité entre la Cour permanente
de Justice internationale et la Cour actuelle. I] n’est pas douteux

15
233 OPINION DISSIDENTE DE M. READ

que les Nations Unies avaient en vue la continuité dans la jurispru-
dence aussi bien que dans des matiéres moins importantes. Encore
que ceci ne donne pas aux décisions de la Cour permanente force
de précédents obligatoires comme les décisions judiciaires ont cette
force dans les pays de « common law », la nécessité apparait cepen-
dant de les considérer avec le plus grand respect et de les suivre,
à moins qu'il n’y ait des raisons majeures pour rejeter leur autorité.
Ceci est vrai à un double titre en matière d’interprétation de traités,
car les rédacteurs, en choisissant les termes à employer dans une
clause des traités, savoir l’article relatif aux différends, ont eu
constamment à l'esprit les principes d'interprétation formulés
et appliqués par la Cour permanente et par la Cour actuelle. Le
fait de ne pas suivre les précédents en matière d'interprétation de
traités conduit inévitablement à faire échec à l'intention des parties.

La Cour permanente, lorsqu'elle a été invitée à interpréter des
clauses d'arbitrage de type extrêmement divers comportant des
dispositions relatives au règlement des différends internationaux,
n’a pas hésité à adopter et à appliquer des interprétations larges
et libérales destinées à les rendre efficaces et à donner un effet
pratique à l'intention évidente des parties telle que cel'e-ci ressor-
tait des dispositions des traités dans lesquels les clauses se trouvaien..
Afin de découvrir leur intention, la Cour permanente examinait
chaque traité dans son ensemble afin d’en rechercher le but et le
sens général.

Série A N° 2, 30 août 1924. Arrêt. Concessions Mavrommatis
en Palestine

Série B N° 12, 21 novembre 1925. Avis consultatif. Article 3,
paragraphe 2, du Traité de Lausanne. (Affaire de la
frontière de Mossoul)

Série A N° 0, 26 juillet 1927. Arrêt. Affaire de l’Usine de Chorzéw
(demande d’indemnité) (compétence)

Série B N° 16, 28 août 1928. Avis consultatif. Interprétation de
PAccord gréco-turc du rer décembre 1926 (protocole
final, article IV)

Le point précis d'interprétation dont la Cour doit s'occuper
actuellement n'a pas été soulevé dans ces affaires, mais les règles
fondamentales d'interprétation adoptées et appliquées par la Cour
permanente peuvent et doivent être adoptées et appliquées par la
Cour dans la détermination du sens véritable de l’article du traité
de paix relatif aux différends.

En plus des cas dans lesquels la Cour permanente a traité de
interprétation de clauses compromissoires, il y a eu d’autres
exemples importants dans lesquels elle a adopté et appliqué le
principe de l'effet utile ; le même principe a été reconnu et appliqué
par la Cour actuelle :

16
234
Série

Série

Série

Série

Série

B

OPINION DISSIDENTE DE M. READ

Nos 2 et 3, 12 août 1922. Avis consultatifs. Compétence
de l'Organisation internationale du Travail vis-à-vis
des travailleurs agricoles

N° 6, Io septembre 1923. Avis consultatif. Colons
allemands en Pologne

N° 7, 15 septembre 1923.. Avis consultatif. Acquisition
de la nationalité polonaise

Nes 8 et g, 6 décembre 1923 et 4 septembre 1924. Avis
consultatif. (Ces avis, qui traitent des questions de
délimitations de la frontiére polono-tchécoslovaque et
de la frontiére albanaise, auraient peut-étre pu étre
compris dans la liste des précédents qui traitaient des
clauses d’arbitrage.)

N° 13, 23 juillet 1926. Avis consultatif. Compétence de
VOrganisation internationale du Travail pour réglemen-
ter accessoirement le travail du patron

N° 22, 19 août 1929. Ordonnance. Zones franches.
(Citée, avec approbation, par la Cour actuelle dans
l'affaire du Détroit de Corfou (fond), C. I. J. Recueil

1949, Pp. 24.)

Affaire du Détroit de Corfou (fond), C. I. J. Recueil 1949, p. 4
Réparation des dommages subis au service des Nations Unies.

Avis consultatif, C. I. J. Recueil 1949, p. 174

Le principe de droit international applicable à l'interprétation
des traités qui a été établi par la série de précédents citée au para-
graphe ci-dessus, et dans celui qui le précède, a été exposé de façon
concise et exacte par la Cour permanente dans son avis consultatif
Série B, n° 7. La Cour était saisie du Traité polonais de minorités.
Au cours de l’examen d’une exception à la compétence de la Société
des Nations, la Cour refusa d'admettre l’argument polonais en
faveur d’une interprétation restrictive du traité et déclara, à la
page 16:

«Et s’il en était autrement, la valeur et le champ d’application
du traité seraient singulièrement diminués. Or, déjà, dans l'avis
consultatif qu’elle a émis au sujet des questions à elle posées relati-
vement aux colons allemands en Pologne, la Cour a exprimé l'opi-
nion qu'une interprétation qui dépouillerait le traité de minorité d'une
grande part de sa valeur ne saurait être admise. En l'espèce, elle
serait d'autant moins admissible qu'elle se trouverait en contra-
diction avec les termes mêmes du traité lorsqu'il dispose dans son
article 12 que les stipulations précédant cet article et, en consé-
quence, aussi celles contenues à l’article 4, sont placées sous la
garantie de la Société des Nations. » (Souligné par moi.)

17
235 OPINION DISSIDENTE DE M. READ

Le professeur Lauterpacht, dans The Development of International
Law by the Permanent Court of International Justice, a procédé à
un examen approfondi des précédents tels qu'ils existaient à la
date de la publication (1934), y compris la plupart de ceux qui sont
cités ci-dessus et un certain nombre d’autres arrêts et avis pertinents
de la Cour permanente. Il expose aux pages 69 et 70 le résultat de
cette étude:

«…. L'œuvre de la Cour permanente a montré qu'à côté du
principe fondamental d'interprétation, savoir, que l’on doit donner
effet à l'intention des parties, on peut aussi utiliser largement un
autre principe à peine moins important, savoir, que le traité doit
être efficace plutôt qu’inefficace. Res magis valeat quam pereat.
C'est là un principe majeur à la lumière duquel l'intention des
parties doit toujours être interprétée, même au point d’écarter la
lettre de l’acte et d'y lire quelque chose qu’à première vue il ne
contient pas. »

Les principes posés par ces arrêts et avis consultatifs peuvent
être exprimés de la façon suivante :

1) «Ii faut évidemment lire le traité dans son ensemble, et
l’on ne saurait déterminer sa signification sur la base de quelques
phrases détachées de leur milieu et qui, séparées de leur contexte,
peuvent être interprétées de plusieurs manières ». (Série B, n° 2
et 3, p. 22.)

2) «Une interprétation qui dépouillerait le traité .... d’une
grande part de sa valeur ne saurait être admise. » (Série B, n° 7 —
le mot omis est « minorités ».)

3) Les clauses particulières doivent être interprétées d’une
manière permettant de donner effet aux fins et aux objets géné-
raux du traité, « si cela n’est pas faire violence à leurs termes ».
(C. I. J. Recueil 1940, p. 24.)

*
* *

L’adoption et l’application de ces principes ou régles d’inter-
prétation rendent nécessaire d’entreprendre une triple tache:

Première tâche :

Examiner les dispositions du traité de paix dans leur ensemble
afin de déterminer, par cet examen, s’il contient un sens où objet
général susceptible d’influencer ou même de contrôler l’interpré-
tation des articles relatifs aux différends.

Deuxième tâche :

Envisager une réponse négative éventuelle à la Question IV afin
de déterminer si cette réponse entrerait en conflit avec les fins et

18
236 OPINION DISSIDENTE DE M. READ

objets généraux du traité et priverait le traité d’une grande partie
de sa valeur, au point d’étre inadmissible suivant la seconde régle
d'interprétation.

Troisième tâche:

Envisager une réponse affirmative éventuelle à la Question IV,
afin de déterminer si elle contribuerait à la réalisation des fins et
objets généraux du traité, et si ce ne serait pas faire violence aux
termes de l’article relatif aux différends au point de devoir être
exclue conformément à la troisième règle d'interprétation.

*

La première tâche implique un examen des dispositions du traité
de paix prises dans leur ensemble.

Le traité conclu avec la Hongrie contient 37 articles avec des
dispositions qui visent en substance :

Partie I Frontières de la Hongrie.
» IT Clauses politiques.
» III Clauses militaires.
» IV Retrait des forces alliées.
» Vv Réparations et restitutions.
» VI Clauses économiques.
» VII Clauses relatives au Danube.

Dans ces parties I à VII, on trouve à l’article 5 (2) une procédure
spéciale pour le règlement des différends qui. ne s’applique qu'aux
différends qui se sont élevés en vertu de l’article 5 (1) et une procé-
dure spéciale (à l’article 35) pour les différends s’élevant à propos
des articles 24, 25 et 26 et des annexes IV, V et VI.

La partie VIII du traité, « clauses finales », contient l’article 40,
qui s'applique aux articles 1 à 38 inclusivement, à l'exception des
articles 5, 24, 25, 26, 35 et 36. C’est une clause qui prévoit l’arbi-
trage obligatoire de tous les différends « relatifs à l'interprétation
ou à l'exécution du présent traité » autres que ceux qui s'élèvent
en vertu des articles spécialement exceptés dont il a été fait mention
plus haut.

Cet examen du traité de paix révèle l’étroite intégration de
l'article relatif aux différends, aux dispositions essentielles du
traité. Il amène, de façon inévitable, à deux conclusions. En
premier lieu, le texte de l’article relatif aux différends, considéré
en lui-même, montre la ferme intention des parties de prévoir
une juridiction obligatoire efficace pour connaître des différends
relatifs aux dispositions essentielles du traité. En second lieu,
ce ferme propos se trouve souligné, si on lit l’article 40 à la lumière
du traité dans son ensemble.

19
237 OPINION DISSIDENTE DE M. READ

*

Ceci m’améne à la deuxième tâche. Une interprétation conduisant
à une réponse négative à la Question IV priverait-elle le traité
d’une grande partie de sa valeur — irait-elle à l'encontre des fins
et du sens général du traité ?

Les buts et les fins du traité ressortent de l’attitude des parties.
Nous sommes en vérité devant un cas dans lequel les actions
parlent plus haut que les mots. Les parties ne se sont pas contentées
de faire dépendre « la liberté » d'obligations juridiques seulement.
Elles ont prévu un régime d'arbitrage, l’article relatif aux diffé-
rends ; cet article était par sa forme réciproque. Cependant, les
obligations des Puissances alliées et associées étaient exécutées
alors que les engagements des Gouvernements de la Hongrie et
de la Roumanie étaient, pour la plus grande part, exécutoires,
si bien que, en substance, sinon formellement, cet article était
manifestement inséré comme une garantie ou une sanction destinée
à assurer l’accomplissement, par ces Gouvernements, de leurs enga-
gements et des autres obligations issues pour eux des dispositions
du traité. Il est impensable que les parties aient eu l'intention,
lorsqu'elles ont rédigé cet article et l’ont inclus dans le traité,
de forger une brutum fulmen, c'est-à-dire une disposition prévoyant
un examen et une décision judiciaires et dont l'application dépen-
drait du caprice ou de l’intérét momentané de la partie défaillante.

Par-dessus tout, lorsque les parties ont employé l'expression
« sera, sauf st les parties au différend conviennent l’une et l’autre d'un
autre mode de règlement, soumis, à la requête de l'une ou l’autre des
parties, à une commission... » etc., elles voulaient dire « sera » et non
« pourra étre ». Elles voulaient dire « à la requête de l’une ou l'autre des
parties » et non pas « à la requête de l’une ou l’autre des parties pourvu
que l'autre partie soit disposée à coopérer à ce renvoi ».

Dans toute l'histoire de la Cour permanente, on ne trouve pas
d'exemple dans lequel un argument ait été soutenu qui ait pour
effet de priver un traité d’une grande partie de sa valeur ou d'en
rendre vains les buts et les fins généraux au degré où le ferait la
thèse qui se trouve nécessairement incluse dans une réponse néga-
tive à la Question IV. Une réponse négative détruirait l’article
relatif aux différends en tant que garanties effectives des dispo-
sitions essentielles du traité. Elle rendrait inefficaces en grande
partie les engagements d'assurer la jouissance des droits de
l’homme et des libertés fondamentales. Ce ne serait pas seulement
empêcher l'examen par la justice des accusations spéciales. Ce
serait donner naissance à une situation dans laquelle les trois
Gouvernements ne seraient plus désormais soumis à un contrôle
effectif en vertu des dispositions des articles relatifs aux différends.

On pourrait opposer une objection à l'institution d'une com-
mission prévue aux traités et composée di tiers membre et d'un
représentant national en cas de défaut de l’autre partie au diffé-

20
238 OPINION DISSIDENTE DE M. READ

rend. On pourrait faire valoir que la commission ne serait pas en
mesure de s'acquitter de sa mission si le gouvernement défaillant
refusait sa coopération. Aucun motif ne permet de supposer que
les gouvernements actuellement défaillants continueraient a faire
défaut s'ils se trouvaient en présence de désignations effectuées
par le Secrétaire général. Certes, aucun motif n'autorise à supposer
que l’un quelconque des gouvernements s’abstiendrait de remplir
le devoir et d’exercer le privilège de désigner un représentant
national dans cette éventualité. Cependant, même en cas de
défaut continuant à se produire, il n'y a pas de justification
suffisante pour permettre de penser que les gouvernements qui
ont formulé les accusations ne seraient pas en mesure de présenter
à la commission des preuves suffisantes pour justifier une décision.

Dans ces conditions, je suis obligé de conclure qu’une inter-
prétation qui conduirait à répondre négativement à la Question IV
priverait les traités de paix d'une grande partie de leur valeur, et
que cette interprétation serait en contradiction avec leurs fins et
leurs objets. Conformément aux principes de droit international
qui ont été bien établis dans les cas cités plus haut, je suis
contraint de repousser cette interprétation comme inadmissible.

Ceci m’améne à la éroisième tâche — l'examen d’une réponse affir-
mative éventuelle à la Question IV, afin de s'assurer si cette réponse
affirmative servirait les fins et objets du traité en général et si elle
aurait pour résultat de faire violence aux termes de l’article relatif
aux différends, de telle manière qu’elle doive être exclue, conformé-
ment à la troisième règle d'interprétation mentionnée ci-dessus.

Le premier aspect de cette tâche ne soulève point de problème.
Des considérations qui ont été exposées ci-dessus, il ressort à
l'évidence qu’une réponse affirmative à la Question IV servirait
les fins et objets du traité en général.

Dans les affaires qui ont été citées plus haut, la Cour permanente
est allée très loin, dans la voie de l'interprétation, afin de donner
suite au principe de « l'effet utile ». I] est impossible d'appliquer
au problème actuel les principes qui régissent le recours aux travaux
préparatoires, en matière d'interprétation des traités. La Cour
permanente a toujours reconnu que l'application du principe de
«l'effet utile» est soumise à différentes considérations. I] est
cependant nécessaire d’admettre qu’en aucun cas la Cour perma-
nente n’a donné à entendre qu'elle eût appliqué le principe de
l'effet utile si, en le faisant, elle avait été amenée à faire violence
aux clauses conventionnelles soumises à son examen.

Il est donc nécessaire d'étudier de près le texte de l’article
relatif aux différends, qui est ainsi conçu :

27
239 OPINION DISSIDENTE DE M. READ

«I: .... Tout différend de cette nature qu’ils n'auraient pas encore
réglé dans un délai de deux mois sera, sauf si les parties au différend
conviennent l’une et l’autre d'un autre mode de règlement, soumis,
à la requête de l'une ou l’autre des parties, à une commission
composée d’un représentant de chaque partie et d’un tiers membre
choisi d’un commun accoru entre les deux parties parmi les ressor-
tissants d'un pays tiers. A défaut d'accord dans un délai d’un mois
entre les deux parties au sujet de la désignation de ce tiers membre,
l’une vu l’autre partie pourra deinander au Secrétaire général des
Nations Unies de procéder à cette désignation.

2. La décision prise par la majorité des membres de la commis-
sion sera considérée comme décision de la commission et acceptée
par les parties comme définitive et obligatoire. »

J'ai supprimé la première phrase du paragraphe premier, parce
qu'elle a trait à des conditions déjà remplies et dépourvues de perti-
nence directe au point de vue de l’affane à son stade actuel.

Lorsque l'on interprète cet article, on constate, dès le début, qu'il
porte la marque d’une clause d’arbitrage obligatoire. Quand il
prévoit que tout différend de cette nature sera soumis, à la requête
de l’une ou l’autre des parties, à une commission, il révèle nettement
l'intention, de la part des Etats parties au traité, d’instituer un
‘régime d’arbitrage obligatoire. Le différend doit être soumis à une
commission, composée d'un représentant de chaque partie et d’un
tiers membre, choisi d’un commun accord entre les deux parties
parmi les ressortissants d'un pays tiers. I] semble bien clair que,
lorsqu’ell es ont employé l'expression « un tiers membre », les parties
n’entendaient pas viser l’ordre chronologique des désignations, mais
qu'elles pensaient à un tiers membre, en ce sens que celui-ci devait
être «additional to and distinct from two others already known
or mentioned » (devrait s’adjoindre à deux autres membres déjà
connus ou mentionnés et serait distinct de ces derniers) (Shorter
Oxford English Dictionary, Volume II, p. 2174), ou en d’autres
termes que la désignation ainsi prévue devrait venir s’ajouter a
la disposition visant la représentation des parties. La derniére phrase
du premier paragraphe a été insérée en prévision de la situation
qui se produirait éventuellement, au cas où les parties ne pourraient
se mettre d’accord au sujet du « tiers membre » ; cette phrase confère
au Secrétaire général le pouvoir de procéder à une désignation, à
la demande de l’une ou l’autre des parties.

Dans le second paragraphe est spécialement prévue la situation
qui pourrait se produire, si les deux parties au différend exerçaient
le droit, que leur confère le traité, de compter des représentants
au sein de la commission envisagée dans cet instrument. En pareille
occurrence, il fallait prévoir une décision de la majorité. Il n’était
pas nécessaire de pourvoir à la situation qui se produirait si l’une
des parties ou les deux parties au différend renonçait(aient) au
privilège d’être représentée(s) au sein de la commission.

22
240 OPINION DISSIDENTE DE M. READ

Une mention spéciale doit être accordée à l'expression qui figure
dans le texte: « une commission composée d’un représentant de
chaque partie et d'un tiers membre ». Les parties au traité n’ont
pas dit que la commission devait être un tribunal de trois membres,
mais cette expression peut être interprétée comme révélant, par
implication, l'intention des parties que la commission doive être
un tribunal de trois membres. Cette expression peut également
être interprétée comme révélant l'intention des parties de créer
une commission, à laquelle chacune des parties à un différend aurait
le droit, le privilège, ou même le devoir, de désigner un repré-
sentant ; mais elle n’exige pas que la commission se compose
nécessairement de trois membres, au cas où l’une des parties
renoncerait à faire usage du droit ou du privilège ainsi conféré
on manquerait à l’accomplissement de son devoir. Le problème
d'interprétation en présence duquel se trouve la Cour consiste à
choisir entre deux interprétations possibles, dont aucune ne fait
violence aux termes du Traité et qui sont toutes deux fondées
sur des déductions tirées des expressions dont les rédacteurs se
sont effectivement servis.

Dans ces conditions, il semble bien clair que la troisième règle
d'interprétation exposée ci-dessus n’empéche pas la Cour d’adopter
l’une ou l’autre des interprétations qui viennent d’être mentionnées.

A l’appui de cette manière de voir, on peut fermement invoquer
une autre considération. Il convient de remarquer que les parties
au traité y ont inséré des dispositions expresses, afin d'empêcher
que les fins et objets, en général, de la clause relative aux différends
ne soient rendus vains, du fait que les parties au différend ne pour-
raient se mettre d'accord quant au choix du tiers membre. Elles
ont prévu une désignation effectuée par le Secrétaire général. En
revanche, elles n’ont rien prévu expressément pour le cas qui s’est
effectivement produit, celui où l’on a essayé de rendre vains les
fins et objets du traité, du fait qu’une partie au différend a omis
de désigner son représentant au sein de la commission envisagée par
le Traité. On trouve une lacune dans l’article relatif aux différends.
Je n’entends point dire que ceci soit dû à une inadvertance, de la
part de ceux qui étaient responsables de la rédaction du traité
de paix. Ils connaissaient, sans aucun doute, les principes de droit
international qu'avait développés et appliqués la Cour permanente,
et ils étaient fondés à supposer que l’article relatif aux différends
serait interprété et appliqué conformément à ces principes. Dans
la présente affaire, la Cour se trouve en présence du problème qui
consiste à s'occuper de ces lacunes du traité. Il s’agit d’une situation
à l'égard de laquelle les parties n’ont pas expressément pourvu
et qui ne peut être résolue que par la voie d'une interprétation
judiciaire, afin de donner effet à l'intention des parties, telle que
cette intention est révélée par une implication juridique fondée
sur les termes et expressions dont on s’est effectivement servi.

23
241 OPINION DISSIDENTE DE M. READ

Deux solutions possibles doivent être examinées successivement.

La première est fondée sur une interprétation raisonnable du
texte de l’article relatif aux différends, conforme aux principes
de droit international ainsi qu’à l'intention et au dessein, nette-
ment indiqués, des parties au traité. Selon cette méthode, les
dispositions visant la représentation des parties au différend
seraient interprétées comme étant destinées à conférer à chaque
partie un droit ou un privilège qu’elle pourrait exercér ou auquel
elle pourrait renoncer. Dans le cas présent, le gouvernement
défaillant, en omettant de désigner son représentant, a clairement
renoncé au droit ou privilège que lui confère le traité et manqué
à l’accomplissement de son devoir — encore qu'il reste, bien
entendu, loisible à ce Gouvernement de revenir à tout moment
sur sa renonciation, pour s'acquitter des obligations que lui impose
le traité et procéder à une désignation — mais aucune partie à
un traité ne peut annuler l'effet du traité, en omettant ou en
s'abstenant de faire usage d’un droit ou d’un privilège. Dans le
cas présent, ce gouvernement ne pourrait, par cette omission,
empécher la commission prévue par le Traité de s’acquitter de
la mission qui lui a été assignée.

La seconde solution possible présente des difficultés bien ‘plus
grandes. Elle implique que l’on combierait la lacune à l’aide d’un
processus d'interprétation judiciaire, de manière à instituer par
implication une clause « échappatoire » permettant à une partie
au différend de se soustraire facilement au régime d'arbitrage
obligatoire, en omettant d’exercer son droit et en ne tenant pas
compte de l'obligation que lui impose le traité. On trouve bien
des exemples de traités — notamment ceux dont l’objet est la
limitation des armements — dans lesquels des « échappatoires »
ont ainsi été expressément insérées. Celles-ci ont toujours été
destinées à protéger une partie agissant de bonne foi contre le
tort que pourrait lui causer le défaut d’une partie agissant de
mauvaise foi. Dans aucun des traités modernes on n'a inséré
d’« échappatoires » fondés sur une implication ; et l’on ne trouve
certainement pas d'exemple d’une clause-« échappatoire », implicite
ou explicite, accessible seulement aux parties au Traité qui ont
manqué aux obligations que le Traité leur imposait.

Les considérations que j'ai exposées plus haut, lorsque j'ai
examiné la première et la seconde tâches, m’induisent à rejeter
la deuxième solution.

*
* *

Un autre point est à considérer. Au cours des cent cinquante
dernières années, bien des clauses d'arbitrage ont été insérées
dans des traités et l’on n’a signalé à l'attention de la Cour aucun
cas, dûment enregistré, dans lequel une partie à un différend ait
tenté d'échapper à l'arbitrage, en appliquant la méthode compara-

24
242 OPINION DISSIDENTE DE M. READ

tivernent simple qui consiste à s'abstenir de désigner son représen-
tant national. Ces dispositions ont été considérées par la pratique
internationale comme conférant aux parties au différend des
droits ou privilèges. dont elles s’abstiendraient d’user à leur propre
risque — celui de se trouver en présence d’une décision arbitrale
rendue par un tribunal au sein duquel elles ne compteraient pas
de représentant. En adoptant la seconde solution, signalée plus
haut, non seulement on réduirait à néant les intentions des parties,
telles que les révèle clairement le traité de paix, mais encore on
irait directement à l'encontre de l’usage international en matière
d'arbitrage, tel que cet usage s’est développé depuis le Traité
Jav de 1794. Il est remarquable que ni les membres des Nations
Unies intéressés ni les trois États en cause qui ne font pas partie
de l'Organisation, n'aient fait valoir devant la Cour qu'il serait
loisible à une partie au différend d'empêcher que ce différend soit
arbitré, en recourant à l’expédient consistant à s'abstenir de
désigner un représentant à la commission. On compte soixante
et un Etats « admis à ester en justice devant la Cour ; » tous ont
le droit, aux termes de l’article 66 du Statut, de présenter des
exposés écrits ou des observations. De ces États, huit ont exercé
ce droit : mais aucun d’eux n’a pris cette position. Les Gouverne-
ments de la Bulgarie, de la Hongrie et de la Roumanie ont présenté
des observations, et n’ont pas soutenu cette thèse. Le fait qu'aucun
État n’a pris cette position apporte la confirmation la plus forte
a la pratique ou à l’usage international, en matière d’arbitrage,
qui a été exposé plus haut.

Dans les observations écrites présentées par le Gouvernement du
Royaume Uni, dans l'exposé écrit du Gouvernement des Etats-
Unis et au cours des exposés oraux très documentés et utiles qu’ont
présentés devant la Cour M. Cohen et Mr. Fitzmaurice, l’attention
de la Cour a été attirée sur une longue chaîne de précédents, grâce
auxquels il a été établi qu’une partie à un différend, en vertu d'une
clause arbitrale, ne peut, en retirant du tribunal son représentant
national, empêcher que l'arbitrage soit mené à son terme et
qu'une décision obligatoire soit rendue.

Je suis d’avis que le principe institué par ces précédents est
également applicable au cas où, dès le début, une partie au différend
agit de mauvaise foi et s'efforce d'empêcher par un procédé les
dispositions de la clause arbitrale de produire leur effet, en manquant
à l'obligation que lui impose le traité de désigner son représentant
national au tribunal.

Dans l'existence d’un tribunal arbitral on compte trois phases.
La première peut être mentionnée comme celle de la constitu-
tion du tribunal. A ce stade, le tribunal peut s’occuper de ques-
tions qui présentent une certaine importance, telles que la procé-
dure. Toutefois, il s’agit principalernent de questions adminis-
tratives et protocolaires : émoluments ; siège ; inscription sur la
liste diplomatique locale ; échange de cartes de visite; et méme

25
243 OPINION DISSIDENTE DE M. READ

de questions d'importance encore moindre. La seconde phase est
celle au cours de laquelle le tribunal entend les témoignages et
exposés. La troisième phase comprend la délibération et la sentence.
Point n’est besoin d’insister sur l'importance relative de la seconde
et de la troisième phases, par rapport à la première. J’ai donné à
entendre que le principe est également applicable au défaut qui
se produit dès le début. En fait, il y a des raisons bien plus fortes
pour appliquer le principe au défaut qui se produit dès le début. Il
est bien plus difficile d'interpréter une clause arbitrale comme révé-
lant l'intention des parties qu’un tribunal, composé du tiers membre
et du représentant de l’une des parties, puisse entendre les témoi-
gnages et rendre la sentence, que de l’interpréter comme révélant
l'intention des parties qu’une décision, tendant à inviter le maire
de la localité à adresser des souhaits de bienvenue, lors de l’ouverture
de la session, puisse être prise en l’absence d’un représentant natio-
nal.

Si une commission prévue par le traité — qui, à la suite du retrait
d'un représentant national, se compose du tiers membre et du
représentant de la partie qui n’a pas fait défaut — est compétente
pour entendre les témoignages et rendre la sentence, cela veut dire
qu'une commission de deux membres est une «commission » au
sens du paragraphe 2 de l'article relatif aux différends. I] s’ensuit
qu'une commission envisagée dans le traité, composée ainsi de
deux membres, doit également être une « commission », au sens du
paragraphe premier de l’article relatif aux différends. Le fondement
tout entier de la thèse selon laquelle seule une commission dite
de trois membres peut être une « commission », au sens de l’article
relatif aux différends, s'écroule.

*

A l’appui d’une réponse affirmative vient encore une autre
considération. Ce n’est pas sur-une question académique que l'avis
de la Cour a été demandé. f1 ressort clairement des « considérants »,
dans le préambule de la résolution adoptée, le 22 octobre 1949, par
l’Assemblée générale, que les réponses aux questions doivent avoir
trait directement aux différends réels. Les réponses doivent être
appliquées au réseau compliqué de différends dont j’ai fait mention.
Il est nécessaire de traiter la question de la même manière que
si elle se présentait au cours d'une procédure contentieuse entre
ces deux parties. La question académique, relative à la compétence
d’une commission prévue par le traité, et composée de membres
désignés par le Gouvernement des États-Unis et par le Secrétaire
général, dans des circonstances qui n’existeraient pas, n’intéresse
pas l’Assemblée générale. L'Assemblée générale désire obtenir la
même réponse que celle qui serait donnée, si la même question
avait été insérée dans des compromis conclus entre les parties
au différend.

26
244 OPINION DISSIDENTE DE M. READ

En conséquence, j'estime que je suis obligé de tenir compte
du fait que, dans les circonstances actuelles et selon le droit inter-
national existant, un gouvernement défaillant ne pourrait contester
la compétence d’un tel tribunal. Si ce gouvernement soulevait
une exception, devant une commission prévue par le traité et
ainsi constituée, cette commission serait tenue d'appliquer le droit
international existant et de refuser au défaillant la possibilité de
profiter de son propre tort. Si le défaillant soulevait une exception,
au cours d’une instance devant la Cour internationale de Justice,
celle-ci, qui n’est pas un organe législatif, serait tenue d’appliquer
les principes juridiques existants et de reconnaître qu’en vertu
d’un «estoppel» le défaillant n’est pas recevable à faire valoir,
à l’appui de sa propre thèse, l'infraction au traité commise par
lui. Pour moi, siégeant en qualité de juge dans une affaire consul-
tative, je ne puis soulever cette exception, qu’il ne serait pas
loisible au gouvernement défaillant de soulever dans toute procé-
dure où seraient reconnus les principes de justice.

Le point de droit, ici, n’est pas douteux. Il a été réglé par la Cour
permanente dans l'arrêt n° 8: Série A, n° 9, Usine de Chorzéw
(indemnités) (compétence), page 31. Dans les exposés écrits ou
oraux, ou dans les observations, on n’a pas fait valoir de motifs sur
lesquels puisse se fonder une distinction de principe entre les deux
cas, ou qui puisse autoriser le rejet des principes juridiques
adoptés et appliqués dans ce cas.

*

On peut encore invoquer une autre considération, à l’appui d’une
réponse affirmative 4 la Question IV, ou en tant que raison trés
forte en faveur du rejet d’une réponse négative. Vattel, en 1758,
a énoncé dans les termes suivants une régle ou un principe d’inter-
prétation :

« Toute interprétation qui mène à l'absurde doit être rejetée,;
ou, en d’autres termes, on ne peut donner à aucun acte un sens dont
il suit quelque chose d’absurde, mais il faut l’interpréter de manière
que l’on évite Vabsurdité.... » (Le Droit des gens ou Principes de la
Loi naturelle. Texte de 1758, livre II, paragraphe 282.)

Les ministères des Affaires étrangères, dans le monde entier, et
les juristes et tribunaux internationaux ont, pendant cent quatre-
vingt douze années, considéré cette règle comme faisant autorité.

La Cour internationale de Justice a reconnu, à une date aussi
récente que celle du 3 mars 1950, le principe exprimé dans la for-
mule de Vattel. Dans l'affaire relative à la compétence de 1’Assem-
blée générale pour l'admission d’un Etat aux Nations Unies, avis
consultatif, C. I. J. Recueil 1950, p. 8, il est dit :

.. La Cour croit nécessaire de dire que le premier devoir d’un
tribunal, appelé à interpréter et à appliquer les dispositions d’un

27
245 OPINION DISSIDENTE DE M. READ

traité, est de s’efforcer de donner effet, selon leur sens naturel et
ordinaire, à ces dispositions prises dans leur contexte. Si les mots
pertinents, lorsqu'on leur attribue leur signification naturelle et
ordinaire, ont un sens dans leur contexte, l'examen doit s'arrêter là.
En revanche, si les mots, lorsqu'on leur attribue leur signification
naturelle et ordinaire, sont équivoques ou conduisent à des résultats
déraisonnables, c’est alors — et alors seulement — que la Cour doit
rechercher par d’autres méthodes d'interprétation ce que les parties.
avaient en réalité dans l’esprit quand elles se sont servies des mots.
dont il s’agit. Comme l'a dit la Cour permanente, dans l'affaire
relative au Service postal polonais à Lantzig (C. P. J. I., Série B,

n° If, p. 39):

« C’est un principe fondamental d’interprétation que les mots.
doivent être interprétés selon le sens qu'ils auraient normale-
ment dans leur contexte, à moins que l'interprétation ainsi
donnée ne conduise à des résultats déraisonnables ou absurdes. » »-

H a été démontré plus haut qu’une réponse négative à la Ques-
tion IV conduirait à l'institution, par la voie de l'interprétation
judiciaire, d’une clause « échappatoire », accessible seulement aux
contrevenants au traité, qui permettrait à une partie au traité
de paix défaillante de ruiner l'efficacité de l’article relatif aux
différends et de manquer impunément à la plupart des engage-
ments souscrits par elle, en vertu des dispositions de fond, et
en particulier de rendre en grande partie illusoires les garanties.
destinées à assurer le respect des droits de l’homme et des libertés.
fondamentales.

Je suis fermement d'avis qu’en vertu des termes de l’article 38
du Statut et conformément à l'opinion exprimée par la Cour,
telle qu’elle a été énoncée dans l'affaire citée plus haut, je suis.
obligé de rejeter une réponse négative qui «conduirait à des
résultats déraisonnables », et de répondre affirmativement à la
Question IV.

A la lumière des considérations qui précèdent, il y a lieu d’exa-
miner la question III, laquelle est ainsi congue:

« TITI. Le Secrétaire général des Nations Unies est-il autorisé,
st l'une des parties ne désigne pas de représentant à une
commission prévue par les traités de paix avec la Bulgarie,
la Hongrie et la Roumanie, alors qu’elle est tenue d'en
désigner un, à désigner le tiers membre de la commission sur
la demande de l'autre partie au différend, conformément
aux dispositions des traités en cause ? »

28
246 OPINION DISSIDENTE DE M. READ

Dans l’article relatif aux différends (cité plus haut), on se sert
de l'expression « tiers membre ». J'ai déjà indiqué les motifs qui
m'induisent à penser que les parties, en se servant du mot « tiers »,
n’entendaient pas viser l’ordre de désignation chronologique.
Elles entendaient le mot «tiers » au sens où les juristes parlent
de « tierces parties » ou de « mise en cause d’un tiers » (third party
procedure), ou au sens où les juristes internationaux se servent
des expressions « tiers membre » ou « État-tiers », dans les affaires
internationales, y compris la pratique en matière d'arbitrage.
Cette manière de voir est confirmée par l’usage de l’expression
« pays-tiers ». Il serait impossible d'attribuer. au mot « tiers »
une signification numérique dans cette dernière expression. Dans
un différend, une autre partie au traité serait un «pays-tiers »,
si le mot «tiers» était interprété dans un sens numérique et
primaire. Je ne doute pas que l'intention des parties ait été de
limiter le pouvoir du Secrétaire général à la désignation de res-
sortissants appartenant à des pays qui, n'étant pas parties au
traité, ne seraient pas intéressés. En conséquence, j'estime que
les expressions «tiers-membre » et « pays-tiers » sont des appel-
lations commodes, lorsqu'il s’agit de faire mention de membres
ou de pays neutres et, partant, non intéressés aux différends.

La Cour ne peut laisser de côté l'importance du fait que, dans
les dispositions de l’article relatif aux différends, il n’est prévu
qu'une seule condition qui doive être remplie avant que le Secré-
taire général ait le pouvoir de procéder à la désignation du tiers
membre. Cette conditon est énoncée dans les termes suivants :
« À défaut d'accord dans un délai d’un mois entre les deux parties
au sujet de la désignation de ce tiers membre...» Alors que les
parties ont, en termes clairs, exposé la condition dont la réalisation
doit précéder l’usage d’un pouvoir, seuls les motifs les plus forts et
les plus astreignants justifieraient l’adjonction d’une condition
supplémentaire, par voie d’interprétation judiciaire. Or, il n’existe
pas de motifs puissants qui obligent à le faire. Au contraire, j'ai
exposé plus haut les raisons les plus fortes et les plus astreignantes,
qui militent en faveur du rejet d’une telle interprétation judiciaire.

En conséquence, j'estime que la troisième question doit recevoir
une réponse affirmative.

La Question IV est ainsi conçue :

« Si la réponse à la question III est affirmative :
29
247 OPINION DISSIDENTE DE M. READ

«IV. Une commission prévue par les trailés qui serait composée
d'un représentant de l'une des parties et d'un tiers membre
désigné par le Secrétaire général des Nations Unies serait-
elle considérée comme commission au sens des articles perti-
nents des traités et qualifiée pour prendre des décisions défini-
tives et obligatoires dans le règlement d'un différend ? »

J'ai déjà exposé des motifs suffisants à l’appui de ma conclusion
selon laquelle une réponse affirmative devrait être donnée à la
quatrième question.

(Signé) J. E. Reap.

30
